Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 20, 2018

                                        No. 04-18-00626-CR

                                      Cesar Rafael ZUNIGA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR6579
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER
        The clerk’s record has been filed, and it includes a copy of the trial court’s certification of
appellant’s right of appeal. The certification does not show that the defendant has the right of
appeal. We have reviewed the clerk’s record, and it appears the certification is not defective. See
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding court of appeals must review
clerk’s record to determine whether the certification is defective).

        We therefore ORDER that appellant is hereby notified that if an amended certification
showing appellant has the right of appeal is not made part of the clerk’s record, this appeal will
be dismissed within 30 days of this order. See id. R. 25.2(d), (f) (requiring “dismiss[al] if a
certification that shows the defendant has the right of appeal has not been made part of the
record” and providing an amended certification may be filed in the appellate court under Rule
37.1 or any time before the appellant’s brief is filed).

        We further ORDER that all other appellate deadlines are suspended pending further
order of this court. We also ORDER the clerk of this court to send a copy of this order to the
attorneys of record, the trial court clerk, and the court reporter(s) responsible for preparing the
reporter’s record in this appeal



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court